Citation Nr: 0322140	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative 
arthritis of the lumbar spine.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

4.  Entitlement to service connection for degenerative 
arthritis of the hips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1949 to 
June 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision in which 
the RO denied the veteran's claim of service connection for 
degenerative arthritis of the lumbar spine, on the basis that 
new and material evidence had not been presented to reopen 
that claim, and denied service connection for PTSD, and for 
degenerative arthritis of the cervical spine and of the hips.  
The veteran filed a notice of disagreement in April 2001 and 
a statement of the case (SOC) was issued in April 2002.  The 
veteran submitted a substantive appeal in May 2002.  In a 
June 2002 statement, the veteran's representative indicated 
that, although the veteran solely argued for service 
connection of PTSD in his May 2002 substantive appeal, the 
issues on appeal include service connection for degenerative 
arthritis of the cervical spine and hips, as well as whether 
new and material evidence had been presented to reopen the 
claim for service connection for degenerative arthritis of 
the lumbar spine.

The Board's decision on the veteran's petition to reopen is 
set forth below.  The remaining issues are addressed in a 
remand following the decision.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the petition to reopen the claim for 
service connection for degenerative arthritis of the lumbar 
spine has been accomplished.  

2.  In a July 1984 rating decision, the RO, inter alia, 
reopened the veteran's claim for service connection of a low 
back disorder, and denied the veteran's claim on the merits.  
The veteran was notified of the denial and of his appellate 
rights in August 1984, but did not appeal that issue.

3.  Additional evidence received since the July 1984 rating 
decision includes evidence that is not cumulative or 
duplicative of other evidence previously of record, and that 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for degenerative arthritis of the lumbar spine.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision denying the veteran's claim 
for service connection for degenerative arthritis of the 
lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  New and material evidence to reopen the veteran's claim 
for service connection for degenerative arthritis of the 
lumbar spine has been submitted and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition on the petition to reopen, 
the Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the veteran's petition to reopen the claim of 
service connection for degenerative arthritis of the lumbar 
spine at this time, as all notification and development 
action needed to render a fair decision on that claim has 
been accomplished. 

The veteran and his representative seek to reopen the 
veteran's claim for service connection for degenerative 
changes of the lumbar spine.  Historically, in October 1952, 
the veteran filed a claim for service connection of residuals 
of trauma to his back.  In November 1952, the RO denied 
service connection for residuals of a back injury, as there 
was no service medical evidence confirming the alleged 
trauma.  Again, in March 1954, the RO denied service 
connnection for a back condition, diagnosed as spina bifida 
occulta, as it was not a disease or injury under VA law and 
regulations.  

In July 1984, the RO denied service connection for 
degenerative changes of the lumbar spine, as the disability 
was not shown in service medical records.  In the same 
decision, the RO granted an increased rating for service-
connected generalized anxiety, and denied service connection 
for hearing loss.  In the August 1984 RO notification letter, 
the veteran was provided a statement of his procedural and 
appellate rights.  The veteran filed a notice of disagreement 
in October 1984, but specified only the issues of an 
increased rating for his service-connected psychiatric 
disorder and service connection for hearing loss as the 
issues he wished to appeal.

In March 2001, the RO denied, inter alia, service connection 
for degenerative arthritis of the lumbar spine, citing the 
absence of new and material evidence to reopen the claim.  
This appeal arises from this March 2001 decision declining to 
reopen the previously denied claim.  Hence, the laws and 
regulations governing finality and reopening of previously 
disallowed claim are pertinent to the appeal.  

Because the veteran did not appeal the July 1984 RO decision 
(the most recent denial prior to the claim on appeal) as it 
concerned the denial of service connection for a disorder of 
the lumbar spine, that decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  However, pertinent law and 
regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(a).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Hence, the Board 
will apply the version of section 3.156(a) in effect at the 
time of the petition to reopen and the March 2001 RO denial 
of that petition  (culminating in the current appeal); that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record at the time of the July 1984 rating 
decision included the veteran's service medical records.  In 
addition, post-service medical evidence associated with the 
claims file included VA medical records from the VA Medical 
Centers (VAMCs) in Big Spring, Texas, and Shreveport, 
Louisiana, dated from July 1982 to August 1983 and a June 
1984 VA examination report.  Service medical records revealed 
treatment of back pain, diagnosed as lumbar straining in 1950 
and 1952, with x-ray evidence of spina bifida occulta and 
disc space narrowing of the lumbar spine.  The June 1984 VA 
examination showed evidence of minimal degenerative changes 
involving the lumbar spine.

The evidence associated with the claims file since the July 
1984 rating decision includes the veteran's statement, 
received in September 2000, citing his treatment for 
arthritis in the winter of 1953, and continuing treatment for 
the prior twenty years at the VAMCs in Shreveport and 
Texarkana, Arkansas.  The veteran also submitted an 
evaluation report from his psychiatrist, W. Coopwood, M.D.  
However, an October 2001 report from K. Allen, LCSW, a 
certified trauma specialist provides the evidence essential 
to the Board's favorable determination.  His report reflects 
that the veteran underwent treatment for arthritis in service 
in the Spring of 1951 or 1952, and continued to receive 
treatment for arthritis post service, from 1959 to date.  
This evidence, in conjunction with service medical evidence 
of treatment for back complaints, suggests the possibility of 
continuing symptomatology since service.

The Board finds that the additional evidence cited above-
specifically, Mr. Allen's October 2001 report-is new, 
inasmuch as it was not previously considered by agency 
decisionmakers, and is not duplicative or cumulative of 
record.  The Board also finds that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim.  As new 
and material evidence has been received, the criteria for 
reopening the claim for service connection for degenerative 
arthritis of the lumbar spine have been met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been presented to reopen the 
claim for service connection for degenerative arthritis of 
the lumbar spine, to this extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for degenerative arthritis of the lumbar spine is 
reopened, the claim must be reviewed on a de novo basis.  In 
order to ensure that the veteran's procedural rights are 
protected insofar as he is provided adequate notice and 
opportunity to present argument and evidence on the 
underlying question of service connection, a remand of the 
case to the RO is indicated.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board also finds that additional development is warranted 
with respect to all of the issues on appeal.  The evidence of 
record suggests that there may be pertinent VA medical 
records yet associated with the claims file.  According to a 
May 1986 VA examination report, the veteran specified 
receiving treatment at the Shreveport, Louisiana, VA Hospital 
from 1981 to 1986 and the San Francisco, California, VA 
Hospital from 1952 to 1954.  In a June 2000 statement, the 
veteran indicated that he underwent treatment for fifteen to 
twenty years at the Shreveport and Texarkana VAMCs, 
suggesting records dating back to approximately 1980.  In 
this regard, the Board observes that no records from the San 
Francisco VAMC, and those earliest records from the 
Shreveport VAMC and Texarkana VAMC are dated in 1982 and 
1994, respectively.  The RO should obtain all VA records 
identified by the veteran, to include updating the records 
currently associated with the claims file since the latest VA 
records reflect treatment in July 2000.  In this regard, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Significantly, moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification that 
further efforts to obtain such records would be futile is 
provided.  See 38 C.F.R. § 3.159(c)(1).  

In addition, the Board observes that the September 2001 
report prepared by Dr. Coopwood provides the only diagnosis 
of PTSD of record.  However, Dr. Coopwood's report does not 
include the medical basis or testing underlying the diagnosis 
of PTSD.  The RO should request complete records from this 
source of private treatment and notify the veteran if the 
RO's efforts to obtain such records are unsuccessful.  See 
38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In this regard, 
the Board finds that several medical questions should be 
addressed by VA examination after associating with the claims 
file the outstanding pertinent medical evidence.  First, the 
Board notes the insufficiency of clinical evidence of 
arthritis.  The Shreveport VAMC records dated in 1990 suggest 
diagnoses of severe arthritis.  However, the diagnoses were 
nonspecific as they were provided by a VA psychiatrist as 
part of a multiaxial assessment citing general medical 
conditions.  Similarly, the September 2001 report from 
private psychiatrist W. Coopwood provided a diagnosis of 
generalized degenerative arthritis without underlying 
clinical evidence.  Otherwise, a June 1984 VA examination 
report provides the most recent clinical evidence of any 
arthritis, namely x-ray evidence of degenerative changes of 
lumbar spine.  Since the evidence of record reveals that 
veteran has complained of persistent symptoms of arthritis 
since his discharge from service, the RO should provide a VA 
orthopedic examination to diagnose arthritis, and, if 
confirmed, to obtain an opinion as to the relationship, if 
any, between current arthritis and service.  

The August 2001 VA examiner opined that the veteran does not 
currently have PTSD, based on all the evidence of record at 
that time.  However, clearly, the VA examiner could not 
consider the September 2001 report from Dr. Coopwood, which 
was associated with the claims file in October 2001.  For 
this reason, and since the medical evidence requested in this 
remand could be pertinent, the Board finds that, after 
associating with the claims file any outstanding medical 
evidence, the August 2001 VA examiner should provide a 
supplemental opinion.  If the August 2001 VA examiner is 
unavailable, the veteran should undergo another examination 
to obtain an opinion as to whether he currently has PTSD.  

If the development requested above leads to medical evidence 
of a current diagnosis of PTSD, the RO should undertake 
action to verify the in-service stressful experiences 
described above.  In this regard, the Board notes that, in a 
June 2000 statement, the veteran alleged witnessing or 
learning of the deaths of a battery commander and company 
barber, the mutilation of his comrades, and sustaining trauma 
to his back following the explosion of an artillery shell.  
Specifically, the RO should afford the veteran an opportunity 
to provide additional information regarding his alleged in-
service stressful experiences.  In addition, since there is 
no legal requirement that the occurrence of specific in-
service stressful experiences must be established only by 
official records, the veteran should also be invited to 
submit statements from former service comrades or others that 
establish the  occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  If these actions do not 
produce evidence that sufficiently corroborates the 
occurrence of a claimed in-service stressful experience, then 
the RO should also attempt to corroborate the specifically 
claimed events independently, to include obtaining morning 
reports and operational reports for the unit(s) with which 
the veteran served.  The RO is reminded, however, that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" far 
too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002). 

If the occurrence of any claimed in-service stressful 
experience is corroborated, then the RO should schedule the 
veteran for a VA examination for the purposes of determining 
whether the corroborated in-service event(s) is/are 
sufficient to support a diagnosis of PTSD, before the claim 
for service connection of PTSD is considered on the merits.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claims.  

If the RO again denies any claim, the supplemental SOC (SSOC) 
issued to the veteran and his representative explaining the 
reasons for the denial must include citation to and 
discussion of all additional, pertinent legal authority 
considered, to include the legal authority 
codifying/implementing the VCAA that is pertinent to the 
current claims on appeal (i.e., 38 C.F.R. §§ 3.102, 3.159) 
(not cited to in the April 2002 SSOC).  Accordingly, these 
matters are hereby REMANDED to the RO for the following 
actions:

1.  The RO should obtain all of the 
veteran's outstanding medical records from 
the VAMCs in Shreveport, Louisiana; 
Texarkana, Arkansas; and San Francisco, 
California, to include updated records 
from July 2000 to the present, for any 
orthopedic treatment, dated from September 
2000 to present.  The RO must follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) regarding obtaining medical 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should undertake appropriate 
action to obtain and associate with the 
claims file the complete clinical records 
from Dr. Coopwood that pertain to the 
diagnosis and/or treatment of the 
veteran's psychiatric symptoms. The RO 
should notify the veteran and his 
representative if the RO's efforts to 
obtain these records are unsuccessful.  

3.  The RO should contact the veteran and 
his representative for the purpose of 
determining whether there are any 
additional arguments to present on the 
veteran's behalf or evidence to submit in 
support of his claim for service 
connection for degenerative arthritis of 
the lumbar spine, on the merits.  

If the veteran or his representative 
identifies (and the veteran provides 
sufficient information, and, if 
necessary, authorization for) additional, 
outstanding pertinent medical evidence, 
the RO should attempt to obtain such 
evidence, following the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

4.  After the veteran and/or his 
representative respond (or a reasonable 
time period for such response has 
expired) and any available records are 
associated with the claims file, the RO 
should arrange for the following.  The 
entire claims file must be made available 
to the physician(s) designated to provide 
a supplemental opinion or examine the 
veteran and any examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  

Post-Traumatic Stress Disorder.  The RO 
should arrange a review of the claims 
file by the VA examiner who previously 
examined the veteran in August 2001, 
namely Dr. J. Magee.  Dr. Magee should 
provide a supplemental opinion, based 
upon a review of the evidence associated 
with the claims file since August 2001, 
as to the whether the veteran has PTSD 
separate from his service-connected 
generalized anxiety disorder.  Dr. Magee 
should provide the complete rationale for 
the supplemental opinion in a printed 
(typewritten) report.  If Dr. Magee is 
not available, or if the requested 
opinion cannot be provided without 
examination of the veteran, the veteran 
should undergo a VA PTSD examination at 
the appropriate VA medical facility.  The 
purpose of the examination is to obtain 
information as to whether the veteran 
currently has PTSD, as distinguished from 
his service-connected generalized anxiety 
disorder.  Dr. Magee, or the physician 
designated to examine the veteran, are 
reminded that only 

Arthritis.  In addition, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination at the appropriate 
VA medical facility.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and clinically 
correlated to a specific diagnosis.  

Based on examination, review of the 
record, and the veteran's assertions, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether the veteran has 
degenerative arthritis of the lumbar 
spine, cervical spine, or hips; and, if 
found, whether it is as least as likely 
as not that any currently diagnosed 
arthritic disorder of the lumbar spine, 
cervical spine, or bilateral hip, had its 
origin in service, to include as a result 
of the veteran's lumbar strain diagnosed 
in November 1950 and March 1952.  

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report.

5.  If the development requested above 
reveals a current medical diagnosis of 
PTSD, then the RO should afford the 
veteran an additional opportunity to 
provide additional information regarding 
his alleged /in-service stressful events.  
If the development requested above does 
not reveal a current medical diagnosis of 
PTSD, then the RO should skip the 
development requested below and in 
paragraphs 6 to 9, then proceed with 
paragraph 10.  

The RO should contact the veteran and ask 
him to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals injured or killed for each of 
the events in question.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to 
the RO any military records in his 
possession.

6.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the claimed in-service 
stressful experiences has been associated 
with the claims file, the RO should 
undertake necessary development to verify 
the veteran's alleged stressful 
experiences through independent means, to 
include obtaining from the National 
Personnel Records Center (or other 
appropriate entity) copies of morning 
reports for pertinent time periods for 
the 11th Field Artillery Battalion; and 
from the U.S. Armed Services Center for 
Research for Unit Records (Unit Records 
Center), copies of operational reports 
for pertinent time periods for the 11th 
Field Artillery Battalion.  Any 
additional action necessary for 
independent verification of the reported 
stressors, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

7.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development (paragraphs 5-6), 
the RO should prepare a report detailing 
the nature of any specific in-service 
stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If no claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development request in 
paragraphs 8, below, then proceed with 
paragraph 10.

8.  If and only if evidence corroborating 
the occurrence of any of the 
aforementioned claimed in-service 
stressful experiences is received should 
the RO schedule the veteran for an 
examination by a VA psychiatrist.  

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

9.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran and his representative. 

10.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

11.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

12.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

13.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on the 
merits in light of all pertinent evidence 
and legal authority.  

14.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered-specifically, 38 C.F.R. 
§§ 3.102 and 3.159 (2002))-discussion of 
all pertinent evidence and legal 
authority, and clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (WestSupp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


 


